Norval, J.
The village of Syracuse presented its petition to the district court of Otoe county for the annexation of certain territory to the corporate limits of said village, and from a decree annexing a portion of the lands described in the petition the defendants have appealed.
It is insisted that the trial court erred in admitting the *739testimony of M. C. Joyce and J. H. Arand, respectively, relating to tlie occupations of tbe defendants. Tbe'rul-ings in question are not now available as grounds of reversal, since tbe cause was not brought to this court by proceeding in error, but on appeal. An appeal in equity will not present for review rulings on tbe exclusion or admission of evidence. (Ainsworth v. Taylor, 53 Neb. 484.) Moreover, tbe cause was tried without the assistance of a jury, and tbe admission of improper evidence is not in itself a ground for reversal. (Stabler v. Gund, 35 Neb. 648; Whipple v. Fowler, 41 Neb. 675; Pearce v. McKay, 45 Neb. 296; Tolerton v. McClure, 45 Neb. 368; Phœnix Ins. Co. v. Walter, 51 Neb. 182.)
The decree is assailed as being wholly unsupported by tbe evidence. Tbe suit' was instituted under and in pursuance of tbe provisions of section 99, article 1, chapter 14, Compiled Statutes 1895. This section authorizes tbe extension of the boundaries of a town or village so as to include adjacent lands, against tbe consent of tbe owner or owners, whether such territory has been subdivided into tracts or parcels of ten acres or less, or has not been so subdivided, in case tbe same would receive material benefits or advantages by it’s annexation to tbe corporation, or justice and equity require such annexation to be made. There was evidence conducing to show tbe location of tbe territory proposed to be annexed, its close proximity to the platted portion of the village and to the streets and sidewalks therein; that between 100 and 200 persons reside on tbe lands sought to be annexed;, also the population of tbe village, its improvements and surroundings, its advantages as a trading point, and for educational and church' purposes; and that tbe lands in question represented tbe growth of tbe village beyond its limits, and would receive material benefits by extending tbe boundaries of tbe village so as to include tbe same. On tbe other band, there was testimony of a very convincing character to the effect that annexation to tbe corporation of these lands would be a substantial detri*740ment and damage to tlieir respective owners, instead of a bénefit to them., The writer is unable to discover how, in any way, the territory in question would be benefited by the annexation, as it now practically receives all the advantages and benefits as if the same was within the boundaries of the village. It has been held that under section 99 the corporate limits of a village may be extended to include adjacent lands in sixch close proximity to the platted portion as to have some unity of interest therewith in the maintenance-of municipal government. (State v. Dimond, 44 Neb. 154; City of Wahoo v. Tharp, 45 Neb. 563.) This case is within the rule just announced, and, while the adjacent lands may not be materially benefited by their annexation, justice and equity require that the corporate limits of the village be extended to include said territory. The section mentioned authorizes the annexation to a village of contiguous territory upon the ground of material benefits and advantages to flow from such annexation, or because justice and equity require that the boundaries of the corporation be extended so as to include such territory. (Village of Hartington v. Luge, 33 Neb. 623.)
It is urged that as the tract belonging to Mr. De Long, one of the defendants, contains more than ten acres, no portion thereof can be annexed to the village under the section of the statute in question. That section contains no such limitation of the power to extend the boundaries of the village. It reads: “When any city or village shall desire to annex to its corporate limits any contiguous territory, whether such territory be in fact subdivided into tracts or parcels of ten acres or less, or be not so subdivided, the council or board of trustees of said corporation shall vote upon the question of such annexation,” etc. It is perfectly plain that contiguous territory may be annexed "although the same may not have been subdivided into tracts of ten acres or less.
Another argument is that all the land lying east of the village should not have been annexed, as portions thereof *741a,re not contiguous to, but are separated from, tbe corporate limits by a narrow strip on tbe east side of tbe Tillage and a public highway. There is some evidence to support this contention, while the maps or plats put in evidence disclose that the territory on the east extended to the eastern boundary of the village. It is disclosed that the lands on the north and east of the village adjoin and those on the north touch the north boundaries of the corporation; hence, all the territory in question is contiguous to the village, within the meaning of the statute. The decree has some support in the evidence, and it is
AFFIRMED.